   Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 1 of 19 PageID #: 1


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
                                                                                       FILED
                                                                                     FEB 14 2019
  IN THE MATTER OF AN APPLICATION OF .                    )                        U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
  THE UNITED STATES OF AMERICA FOR A                      )                               ST.LOUIS
  W ARRAI'~T AUTHORIZING THE                              )
  INSTALLATION, ACTIVATION AND                            )
  MONITORING OF A GLOBAL POSITIONING                      )      No. 4:19 MJ 92 (DDN)
  SYSTEM ELECTRONIC TRACKING DEVICE                       )
  (GPS DEVICE) TO BE LOCATED IN OR ON                     )      FILED UNDER SEAL
. THE 2008 CHEVROLET AVALANCHE,                           ).
  ILLINOIS LICENSE PLATE NUMBER 2548763,                  )
  VEHICLE IDENTIFICATION NUMBER (VIN)                     )
  3GNFK12348Gl63993.

                                           APPLICATION

        COMES NOW the United States of America, by and through its attorneys, ,Jeffrey B.

 Jensen, United States Attorney for the Eastern District of Missouri, and Stephen R. Casey,

 Assistant Utrlted States Attorney for said District, and here~y n,iakes application to this Court for

 a Warrant authorizing the installation, activation and monitoring of an electronic tracking device

 in or on the 2008 CHEVROLET AVALANCHE, ILLINOIS LICENSE PLATE NUMBER

 2548763,     VEHICLE       IDENTIFICATION              NUMBER     (VIN)    3GNFK12348G163993,

 (hereinafter the "subject vehicle"), which is being utilized by Courtney Tyler Johnson, pursuant

to Rule 41, Fed. R. Crim. P. and 18 U.S.C. § 3117.

         1.     This application seeks authorization to monitor an electronic tracking device known

 as a Global Positioning System (GPS device).           The GPS device would be concealed on the

 "subject vehicle" to be used by Courtney Tyler Johnson.         The GPS device would enable the

 agents/officers of the Federal Bureau of Investigation (FBI) (hereinafter referred to as

 "investigative agency(ies)"), and other authorized federal/state/local law enforcement agencies, to

 surveil said "subject vehicle."   This GPS device emits an electronic signal that can be located by

 a locating receiver to be possessed by the officers.   The GPS device and locating receiver monitor

                                                    1
  Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 2 of 19 PageID #: 2



movement and physical location of the GPS device, but in no way transmits or records voice

communication or acquires oral communication.        The above-mentioned "subject vehicle" which

is being utilized in connection with the commission of offenses involving on-going violations of

Title 21, United States Code, Sections 841 and 846, Conspiracy to Distribute or Possess with Intent .

to Distribute a Controlled Substance.

       2.      Attached to this application and incorporated by reference as is fully set out herein

is the affidavit of Chad Ramey, Task Force Officer, Federal Bureau of Investigation (FBI), which

alleges facts in order to show that:

               There is probable cause to believe that evidence of the commission
               of the above-described offenses can be obtained through the use of
               a GPS device in or on the "subject vehicle," thereby enabling
               agents/officers of the investigative agency(ies) to track and surveil
               the movements of the "subject vehicle" for a period of forty-five
               (45) days;

       3.      In the event that the Court grants this application, ·agents/officers of the

investigative agency(ies) or their authorized representatives seek authority to surreptitiously enter

the "subject vehicle," including entry onto private property, to effect installation, any time during

the day or night.

       4.      Specifically, the "subject vehicle" is parked in a private, multi-level parking garage

located at a multi-unit apartment building.   Vehicles are visible . from the street; however, access

to the parking garage is controlled.     Agents/officers of the investigative agency(ies) or their

authorized representatives seek specific authority to surreptitiously enter the parking garage

structure, if necessary, to effectuate entry to the "subject vehicle" to install, maintain, service,

repair, and remove the GPS device, any time during the day or night.

       5.      In the event that the Court grants this application, there will be periodic monitoring

of the GJ>S device during both daytime and nighttime hours for the next forty-five (45) days


                                                 2
  Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 3 of 19 PageID #: 3



following the installation of said GPS device.    In addition, the GPS device may produce signals

from inside private garages or other such locations not open to public or visual surveillance.

        6.     In the event that the Court grants this appliCation, it is requested that in addition to

the installation of said device that the agents/officers of the investigative agency(ies) or their

authorized representatives _have the authority to maintain, service, repair, and remove the GPS

device, any time during the day or night.

        7.     In the event that the Court grants this application, within ten (10) calendar days

after the use of the tracking device has ended, the Government will provide notice to the person

whose property was tracked unless delayed notice is authorized by the Court.

       -8.     In light of the ongoing nature of the investigation as reflected in the attached

affidavit, applicant requests that the application, affidavit and Warrant be sealed.        However,

applicant requests permission to provide the application and Warrant with counsel for the corporate

owner of the previously mentioned apartment building/parking garage, if necessary, for the limited

purpose of obtaining access to the parking structure so as to effectuate a surreptitious entry that

avoids detection, unnecessary destruction or alteration of property, and the impediment of innocent

residents.

       WHEREFORE, on the basis of the allegations contained in this application, and on the

basis of the affidavit of Chad Ramey, Task Force Officer, FBI, which is attached hereto and made

a part hereof, applicant requests this Court to enter a Warrant authorizing law enforcement

officials, agents/officers with the investigative agency(ies), or their authorized representatives,

including but not limited to, other law enforcement agents and technicians assisting in the above-

described investigation, to install, maintain, service, repair and µltimately remove a GPS device in

or on the "subject vehicle;" to surreptitiously enter the "subject vehicle," including entry onto



                                                  3
  Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 4 of 19 PageID #: 4



 private property of the parking garage structure, to effect said installation, maintenance, and

 removal; any time during the day or night; and to monitor the signals from that GPS device

 following the issuance of the Court's Warrant, including signals produced from inside private

 garages and other locations not open to the public or visual surveillance, and signals produced in

 the event that the "subject vehicle" leaves the Eastern District of Missouri but remains within the

 United States, and so as not to jeopardize the ongoing investigation, that the application, affidavit

· and Warrant be sealed but for the limited purpose of allowing corporate counsel for the garage

 owner to view the application and Warrant, if necessary.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN




                                                       STEPHEN . ASEY, #
                                                       Assistant United States ~   ey
                                                       111 South 10th Street, Room 20.333
                                                       St. Louis, Missouri 63102
                                                       (314) 539-6068

Dated this     14th    day of February, 2019.




                                                  4
 Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 5 of 19 PageID #: 5



                             UNITED STATES DISTRlCT COURT                              FILED
                             EASTERN DISTRlCT OF MISSOURl
                                  ·EASTERN DNISION                                  FEB 14 ·2019
                                                                                  U. S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                                                                                         ST. LOUIS
IN THE MATTER OF AN APPLICATION OF                    )
THE UNITED STATES OF AMERlCAFORA                      )
WARRANT AUTHORIZING THE                               )
INSTALLATION,.ACTNATION AND                           )
MONITORING OF A GLOBAL POSITIONING                    )       No. 4:19 MJ 92 (DDN)
SYSTEM ELECTRONIC TRACKING DEVICE                     )
(GPS DEVICE) TO BE LOCATED IN OR ON                   )       FILED UNDER SEAL
2008 CHEVROLET AVALANCHE, ILLINOIS                    )
LICENSE PLATE NUMBER 2548763,                         )
VEHICLE IDENTIFICATION NUMBER (VIN)                   )
3GNFK12348G163993.                                    )

                                           AFFIDAVIT

       I, Chad Ramey, Task Force Officer with the Federal Bureau of Investigation (FBI), being

duly sworn, depose and.state that:

       Upon information ·and belief, the 2008 CHEVOLET · AVALANCHE, ILLINOIS

LICENSE PLATE NUMBER·2548763, VEIDCLE IDENTIFICATION NUMBER (VIN)

3GNFK12348Gl63993, (hereinafter the "subject vehicle"), which is being utilized by Courtney

Tyler Johnson, is presently beirig used in conspiracy to distribute and possess with the intent to

distribute controlled substances, Title 21, United States Code, Sections 841 and 846.

       Your affiant further states that there is probable cause to believe that the installation of an

electronic tracking device known as a Global Positioning System device (GPS. device) placed in

or on the "subject vehicle," and monitoring of the GPS device, will lead to evidence of the

aforementioned offense(s), as well as to the identification of individuals who are engaged in the

commission of that and related crimes.




                                                 1
  Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 6 of 19 PageID #: 6




         The source of your affiant's information and the grounds for his belief are based on your

 affiant's personal knowledge through ongoing investigations being conducted by the Federal

 Bureau offuvestigation (FBI), and are as follows:

                                          INTRODUCTION

         1.      I am an investigative and law enforcement officer within the meaning of Section

 2510(7) of Title 18, United States Code, and am empowered by law to conduct investigations of

 and to make arrests for offenses enumerated in.Title 18, United States Code, Section 2516.

         2.      I have. been employed as a Police Officer for the Decatur Police Department in

 Decatur, lliinois for approximately 24 years.     For approximately 20 years I have been assigned

· to the Decatur Police Department Street Crimes Unit.      Since 2017, I have also been assigned as

 aTask Force Officer (TFO) with the Federal Bureau of fuvestigation (FBI), and currently assigned

 to the Eastern Illinois Violent Criminal Enterprise and Drug Trafficking Organization Task Force).

 During the course· of these assignments and investigations, I have spoken to drug traffickers and

 gathered information from them about how they use vehicles in furtherance of their drug

 trafficking activities. · I have also successfully used vehicle trackers in previous investigations to

 gather intelligence and evidence of criminal activities.

        3.      The statements in this affidavit are based in part on my own investigation, as well

 as information provided by other law enforcement officials,     ~nd   on my experience, training and

background.

        4.      This affidavit_ is not intended to be a complete and detailed description of all of the

facts
  .
      and evidence discovered during this investigation. I have set forth only the information I
                                                      .




believe is necessary to establish the required foundation for the issuance of the GPS warrant

requested.
  Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 7 of 19 PageID #: 7




                                        PROBABLE CAUSE

        5. ·      Cooperating sources that have direct access to members of the JOHNSON Drug

 Trafficking Organization (DTO) report.that COURTNEY TYLER.JOHNSON is a major drug

.source for the Decatur, ·minois .area, responsible for bringing 2 to 3 kilograms of cocaine and
                                   .J



 approximately 10 pounds of high-grade marijuana to the Decatur, Illinois area, as often as two

 times a month.

        6.        Throughout this investigation confidential source reporting has been consisten~ in

 identifying JOHNSON as the main supplier of cocaine to the Macon County, Illinois area. These

 sources have also admitted to purchasing both powder. and crack cocaine from JOHNSON's main

 distributors. All confidential sources state that JOHNSON will not deal with any buyer direct.

        7.        In Septemb~r 2009, JOHNSON was stopped driving a silver-colored Chevrolet

 hnpala displaying Illinois license plate K185360 by a Drug Enforcement Administration (DEA)

 Task Force Officer (TFO) on Interstate. 270 and Highway 59 in Illinois. The traffic stop yielded
                                                            '.
 $14,267 in United States currency and an apparent drug ledger with weight and currency amounts.

 A passenger in the vehicle was identified as DEANDRI L. BURTON.

        8.        In January 2011, JOHNSON was arrested by the Brownsburg, Indiana Police

Department after approximately thirty (30) pounds of marijuana was located in the truck of a car

. JOHNSON was the passenger in. JOHNSON at the time of his arrest was in possession of $1,160

in United States currency.

        9.     In November 2013, Decatur Police Department conducted a traffic stop of

JOHNSON on Interstate 72 in Macon County Illinois. ·JOHNSON was in possession of

approximately $1,189 in United States currency. Officers also discovered a U.S. Postal receipt

dated October 25, 2013. A United States Postal Inspector advised that the label number off the ·
  Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 8 of 19 PageID #: 8




 receipt in JOHNSON's possession indicated that JOHNSON sent a package to a subject named

 TAMARA ALLEN with an address of 230           18th   Street Northwest #11320 in Atlanta, Georgia.

 Records show that ALLEN was arrested in January 2013 by DEA agents in Kansas City. ALLEN

 at the time of her arrest was in possession of $13,100 in drug proceeds.

         10.    In October 2014, the Decatur Police Department was contacted by a United States

 Postal Inspector regarding a seized package containing a kilogram of suspected cocaine. The

 package was addressed to a subject who resides at 955 W. Center Street, Decatur, Illinois. The

 sender name listed on the package :was from a subject out of Upland,       Cal~fornia.   Investigators

 determined that another female, not the name listed on the. package, was the actual resident on W.

 Center Street. The female was contacted and interviewed by law enforcement, who stated the

 cocaine. belonged to JOHNSON. The female advised JOHNSON was paying her $1,000 to have

. the cocaine package delivered to her address. The female advised she had accepted one other

 package for JOHNSON in the past.

         11.    In June 2016, a confidential human source (CHS-1) reported that he/she purchased

 cocaine from TIMOTHY EALEY on approximately 20 separate occasions, ranging amounts from.

 4 Yz to 9 ounces. CHS-1 reported that EALEY's source of cocaine is JOHNSON. CHS-1 stated

. that EALEY told him/her that EALEY is getting a kilogram of cocf!.ine at a time for $3 8,000 from

 JOHNSON.

        12. .   In January 2017, a confidential human source (CHS-2) reported that JOHNSON

 has been distributing drugs in the Decatur, Illinois for the past 7 to 10 years. CHS-2 labeled

 JOHNSON as the biggest drug dealer in the Decatur area. CHS-2 advised JOHNSON first started

·distributing marijuana but over the last five years JOHNSON has really picked up his distribution

 of cocaine, distributing approximately five kilograms of cocaine and 10 to 20 pounds of high-grade
Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 9 of 19 PageID #: 9




marijuana monthly. Approximately 2 t<;> 3 years ago, an unknown female who CHS-2 identified as

JOHNSON's sister, went to California and brought back a shipment of marijuana in her checked

luggage which CHS-:2 saw with an airline baggage tag attached to it. CHS-2 said.the bag contained

clothing but had marijuana inside. CHS-2 is also aware of JOHNSON shipping marijuana to

Decatur, Illinois via UPS.

        13.     CHS-2 reported that approximately two to three years ago, on at least two separate

occasions, a subject nicknamed "D-GREEN," who is known to law enforcement as DARIAS

GREEN, accepted UPS      p~ckages   at 559 S; Boyd Street, Decatur, Illinois   conta~g   at least five

(5) pounds of marijuana. CHS-2 advised JOHNSON paid GREEN to accept the UPS packages at

this residence. Property records show ·that 559 S. Boyd Street is oW"ned by GABRIELLE

JOHNSON, identified as JOHNSON's sister.

        14.     On February 20, 2017, JOHNSON was seen by law enforcement entering the gated,

storage facility known as Northwest Mini-Storage (NWMS), located at 2330 Route 121, NW, in

Decatur, Illinois.

        15.     On February 21, 2017, a Federal Grand Jury subpoena was served on NWMS who

provided documents relating to Unit #F19, the storage unit being rented by "KATHRYN

KELSHEIMER," who law enforcement identified as JOHNSON's grandmother. The locker

assigned to KELSHEIMER is located consistent to where law enforcement saw JOHNSON's

vehicle parked on February 20, 2017. Access into and out of the facility is monitored through an

access code individual to each renter. The access code assigned to KELSHEIMER was used the

same. day and approximate time that law enforcement saw JOHNSON enter the facility on

February 20, 2017.
Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 10 of 19 PageID #: 10




         16.     Records reveal that Unit #Fl9 was rented by KELSHEIMER on June 15, 2016.

 Records also indicate that the access code assigned to KELSHEIMER was used for entry and exit

 thirteen (13) times between September 28, 2017 and November~' 2017. On March 2, 2017 a pole

 camera was installed in order to capture activity outside of storage Unit #Fl9. Data shows

 JOHNSON at the locker on each of these thirteen occasions between September 28, 2017 and

 November 9, 2017. The visits range in tiill.e from three minutes to fifteen minutes with multiple

. visits on the same day on fiv~ occasions. Records ·indicate the KELSHEIMER coded was used a

 number of times prior to the installation of the pole cam in the same manner.

         17.    Pole camera data on twelve of the thirteen visits between February 5, 2018 and July

 5, 2018 shows JOHNSON entering Fl9, usually after dark, and exiting carrying items such as

 boxes and what appears to be trash bags. Visits last one minute to twe~ve minutes.

         18.    On January 31, 2018, the investigative team was notified of a money ~eizure by the

 Nevada Highway Patrol (NHP) in the amount of $754;294 that occurred on December 18,. 2018

near Reno, Nevada. NHP conducted a traffic stop of a black, 2017 GMC Yukon SUV with Florida

 license plate G IEX5.8 as the vehicle was .traveling west towru:d the California state line from Reno,

Nevada. The NHP investigation identified the driver and only occupant as MARK D. CARTER

with an: address of 1257 Whispering Pines in St. Louis, Missouri. The NHP investigation lead to

the discovery of$754,294 located in the back of the SUV driven by CARTER. CARTER told the

NHP Trooper that he received some of the money from "ERVE" and "JAMES."

        19.     On January 31, 2018, investigators received information from the DEA, Reno

Nevada office, who assisted the NHP in the seizure of the $754,294. The DEA provided the vehicle

rental agreement on the black, 2017 GMC Yukon SUV driven by CARTER. Information from the
Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 11 of 19 PageID #: 11




rental agreement shows that the vehicle was rented from the St. Louis International Airport on

December 17, 2017 at 12:20 a.m. by MARK CARTER

        20.     PRTTdata on JOHNSON's previous cellular telephone of 217-464-0953 shows

contacfwith two cellular telephones, 314-343-6064 and 314-682-8788, both which are registered

to MARK D. CARTER with an address of 1257 Whispering Pines Drive in St.Louis, Missouri.

PRTT data on 217-464-0953 (JOHNSON) between August 18, 2017 and December 17, 2017

shows forty"'.six.( 46) contacts with 314-343-6064 and seventeen (17) contacts with 314-682-8788.

The last contact_between217-464-:0953 and314-343-6064 was on December 16, 2017 at 5:10 p.m.

and the last contact between 217-464-0953 and 314-682-8788 was on December 12, 2017 at 4:05

p.m.

        21.     On January 31, 2018, investigators received information regarding the U.S.

Department of Homeland Security laboratory report of evidence submitted by the NHP,

specifically seven Foodsaver bags and two Ziploc vacuum seal bags that the seized $754,294 in

US currency was wrapped in. Laboratory report findings indicate a presence of thirty-five (35)

latent prints and five (5) palm prints. Searches conducted by the laboratory identified two subjects

as candidates for comparison, JOHNSON and JAMES N. ALLEN.

        22.     OnFebniafy27; 2018, atapproximate_ly 8:37 p.m., surveillance watched as asilver-

colored Nissan Altima, displaying Illinois dealer license plate DL021BB, pull into the driveway

at 724 W. Division Street, Decatur, Illinois. A short time later, surveillance watched JOHNSON

exit the front door at 724 W. Division Street and walk over to the passenger side of the Nissan

Altima. JOHNSON pulled open the front passenger side door and leaned into the vehicle.

JOHNSON then stepped back and shut the passenger side door and walked away as the Nissan .

tlien left the area east on W. Division Street.
    Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 12 of 19 PageID #: 12




            23.    On February 27, 2018, at approximately 8:43 p.m., Decatur, Illinois Police
\
    conducted a traffic stop of the Nissan Altima in Decatur, Illinois. The driver was identified as

    SHANNON FISHER and the front seat passenger was identified as JENNIFER FISHER

    (JOHNSON's mother).     A search of the vehicle resulted in a recovery of $23,500 in United States
    currency from the vehicle's glove -compartment. The currency was bundled in several zip-lock

    style bags. Both subjects denied ownership of the currency.

            24.    Illinois State Police laboratory analysis of the wrappings associated with the seized

    money showed fingerprints of JOHNSON on two of the zip lock bags.

            25.    On January 31, 2018, at apptoxim?-tely 2:03 p.m., slirveillance showed that

    JOHNSON arrived at MARQUEVIN SMITH's house at 724 W. Division Street, Decatur. At

    approximately 9:47 p.m., surveillance showed a white, 2016 Chevy Impala arrive and stop on the

    street in front of 724 W. Division Street. No one exited the vehicle. Less than one minute later,

    surveillance identified JOHNSON as he walked up to the vehicle, opened the rear driver's side

    door and leaned into the vehicle. JOHNSON then pulled away from the vehicle, closed the vehicle

    door, and walked back toward the front of 724 W. Division Street. Approximately one minute

    later, surveillance watched as JOHNSON returned to the vehicle carrying a large bag. JOHNSON

    entered the back seat of the vehicle by way of the rear driver's side door. Approximately three

    minutes later, JOHNSON exited the vehicle without the bag and walked toward 724 W. Division

    Street. .The 2016 Chevy Impala then pulled away.

           26.     A traffic stop was conducted on the white, 2016 Chevy Impala and more than 5,000

    grams (12 pounds) of marijuana was located in the trunk of the vehicle in a vacuum-seal bag which

    was wrapped in two additional bags. The outer bag was similar to the bag that JOHNSON was

    carrying when surveillance observed him just prior to entering this vehicle.
Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 13 of 19 PageID #: 13




        27.    . On August 29, 2018, surveillance of JOHNSON was again conducted in Decatur,

 Illinois. JOHNSON was followed to Lucy Lu's Pizza. JOHNSON left the restaurant and eventually ·

 went to Unit #Fl9 at Northwest Mini Storage . JOHNSON removed five (5) individual packages
                                                                                     .        .
 of suspected marijuana from Unit #Fl 9. JOHNSON placed the packages in a black bag then placed

 the bag in the trunk of the white Chrysler 300.

        28.     On August 29, 2018, detectives executed a federal search warrant for Unit #Fl9

 located within the Northwest Muri-Storage facility. The results of the search revealed 12 larg~.

 brown 1J9xes containing a combined total of approximately 161 pounds of .marijuana. The

 marijuana was packed in a zip-lock type clear bag then secured again in a vacuum-sealed bag. The

 unopen~d boxes   were   ~ealed with   clear packaging tape. fuside the sealed brown boxes were thick

black plastic trash-type bags that were secured with a zip-tie fastener. fuside each black plastic bag

were at least 18 clear, vacuum-sealed packs of marijuana.

        29.     On September 12, 2018, surveillance was again conducted in Decatur, Illinois.

Investigators observed JOHNSON enter Unit #Fl9. JOHNSON"removed three large dark colored ·

bags and placed them in the trunk ofhis vehicle. JOHNSON left the storage area and drove directly

to 1503 N. Dennis and backed into the driveway. It should be noted 1503N. Dennis is a known

address associated with DEANDRI BURTON (reference paragraph 7, above).

        30.    On November 8, 2018, United States Magistrate Judge Shirley Mensah authorized

the installation of a GPS tracking device on JOHNSON'S Chrysler 300 and Dodge Charger.

        31.    On November 13, 2018, surveillance was conducted in Springfield, Illinois and

·Decatur, Illinois. Detectives observed a black Chevrolet truck and enclosed trailer arrive in the

Springfield area and travel directly to the Capitol Storage facility. The Dodge Charger arrived at

the Capitol Storage facility where the Chevrolet truck and enclosed trailer were waiting at the
Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 14 of 19 PageID #: 14




entrance. The electronic surveillance devices showed both vehicles parked in the area.of Unit #190.

Surveillance camera footage verified the Dodge Charger and the black Chevrolet truck and trailer

both parked at Unit #190. A subject, appearing to be COURTNEY JOHNSON, exited the Dodge

Charger and unlocked Unit #190. LINDELLWILLEY was observed removing two cardboard type

boxes from the trailer. JOHNSON then placed both boxes inside storage Unit #190 and locked the

storage unit. Both subjects enter their vehicles and left the storage facility.

       . 32.    Both vehicles. were followed directly to the NWMS facility in Decatur, Illinois.

Both vehicles. enter~d the storage facility and surveillance camera footage confirmed the truck and

trailer parked at Unit #Fl9. The GPS device showed the Dodge Charger at Unit #Fl9, but the

vehicle. was parked outside of the surveillance camera's range.

        33.     The surveillance camera depicted JOHNSON appear at the storage unit and unlock

the unit. Because of h~adlight glare on the camera, detectives were unable to see the items carried

from the trailer to the storage unit. However, JOHNSON made 13 trips from the enclosed trailer

to the storage unit.

        34.     On November 16, 2018, detectives conducted surveillance of JOHNSON in

conjunction with the GPS device. At approximately 3 :00 pm the Dodge Charger traveled from the

Clayton, Missouri area directly to the Springfield, Illinois area. The surveillance footage at Capitol

Storage depicted the Dodge Charger arrive and park in front of storage Unit #190. Johnson

appeared to exit the Dodge Charger, unlock the storage unit, remove a large cardboard box from

the storage unit, and place the box in the Dodge Charger.

       35.      On November 20, 2018, surveillance was conduCted of the Dodge Charger in

Decatur, Illinois and of Timothy Ealey's residence, #10 Whippoorwill in Decatur, Illinois. At

approximately 4:00 pm, GPS data showed the Dodge Charger was traveling north on Interstate I-
Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 15 of 19 PageID #: 15




 55 from the St. Louis area. The Dodge Charger traveled directly to the Northwest Mini Storage

facility and surveillance camera footage showed the Dodge Charger parked at Unit #Fl9. A male

·subject exited the Dodge Charger ind unlocked Unit #Fl9. The male was not positively identified

but had the same physical appearance as JOHNSON. The subject removed two large cardboard

boxes and two large black garbage bags from the st<?rage unit and placed them all in the Dodge

Charger. The subject locked the storage unit and the Dodge Charger left the storage facility.

        36.    The Dodge Charger drove directly to #10 Whippoorwill and parked at the

residence: The driver of the Dodge Charger, believed to be JOHNSON, met with a subject later

identified as TIMOTHY EALEY. The subject, believed to be JOHNSON, removed the two boxes

and two garbage bags from the Dodge Charger and appeared to carry the items inside the residence.

Eventually the Dodge Charger left the Decatur area. GPS data showed the Dodge Charger traveled

to 3808 Eagle Claw in Springfield, Illinois. Surveillance camera footage confirmed the vehicle

arrived and parked in the garage.

       37.     On November 25, 2018, GPS data showed that the Dodge Charger traveled to the

NWMS facility in Decatur, Illinois and appeared to park at Unit #Fl.9, which was confirmed by

surveillance camera footage. A male subject, matching the physical description of Johnson, exited

the vehicle and unlocked Unit #Fl9. The male subject removed one .large box, one large black

garbage bag and a large duffle bag from the storage unit and placed all three in the Dodge Charger

and locked the storage unit.

       38.     On December 14, 2018, detectives observed a 2013 Chrysler. minivan, Illinois

registration BD45039 at 3808 Eagle Claw. This vehicle 1.s registered to COURTNEY JOHNSON ·

at 3808 Eagle Claw. JOHNSON left 3808 Eagle Claw in the 2013 Chrysler minivan. Detectives·

observed the 2013 Chrysler niinivan arrive at Capitol Storage in Springfield,   Illinois~   JOHNSON
Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 16 of 19 PageID #: 16




was identified exiting the driver's seat and unlocked Unit #190. JOHNSON removed one large

cardboard box from the unit and placed the box in the rear cargo area ofthe 2013 Chrysler minivan.

JOHNSON then locked the storage unit and left the area.

        39.     On December 16, 2018, detectives reviewed surveillance camera footage from the

NWMS in Decatur, Illinois. fu the eady evening hours a dark colored minivan, appearing to be the

2013 Chrysler minivan, arrived and parked in front of Unit #Fl9. Detectives could not verify the

registration of the vehicle but it was identical to the 2013 Chrysler_ minivan. A male subject,

appearing to be JOHNSON, exited the van and unlocked Unit #Fl9. The male subject removed a

large cardboard box from the storage unit and placed the box in the minivan. The male subject

locked the storage unit and left in the ~inivan.

        40.    On December 22, 2018, the 2013 Chrysler minivan arrived at the NWMS in

Decatur, Illinois. fu total, JOHNSON removed 8 large cardboard boxes from Unit #Fl9, placed ·

them inside the 2013 Chrysler minivan, and left the area.

        41.    On December 22, 2018, the 2013 Chrysler minivan arrived at Capitol Storage in

Springfield, Illinois. J.ohnson unlocked Unit #190 and removed two large cardboard boxes from

the storage unit, placed them in the· 2013 Chrysler minivan, and left the area.

       42.     On January 3, 2019, United States Magistrate Judge Patricia Cohen authorized a

GPS tracking device for2013 Chrysler minivan.

       43.     Over the past month, Courtney Johnson has continued operating the 2013 Chrysler

minivan and still frequenting_212 S. Meram.ec, Clayton, Missouri. Johnson has also continued

frequenting his mother residence, 3808 Eagle Claw, Springfield, Illii:iois.
 Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 17 of 19 PageID #: 17




        44. ·   On January 17, 201.9, covert surveillance camera footage captured the subject

 ·vehicle, Illinois registration 2548763, parked at 3808 Eagle Claw. Surveillance also observed the

 2013 Chrysler minivan arrive at 3808 Eagle Claw. Also, on that date, the 2013 Chrysler minivan

 traveled to Decatur. and entered the NWMS on two separate occasions. Eventually the Chrysler

 minivan parked at 1212 Lincoln Park Drive in Decatur, Illinois and remained there for several days

 'and was being operated by DEANDRI BURTON (reference paragraph 7 and 29). In the meantime,

 JOHNSON had driven the subject vehicle to Clayton, Missouri and continued operating the

 subject vehicle. Eventually, BURTON returned the 2013 Chrysler minivan to JOHNSON and

. BURTON park~d the subject vehicle at 1212 Lincoln Park Drive. ·

        45.     JOHNSON has been observed operating the 2013 Chrysler minivan over the past

 few weeks andprimarilyresiding at 212 S. Meramec, Clayton, Missouri and continued frequenting

 3808 Eagle Claw, #10 Whippoorwill, and other addresses within Missouri and Illinois.

        46. ·   On February 9, 2019, electronic surveillance showed that both JOHNSON and the

 2013 Chrysler minivan traveled to· the Kansas City area. On February 10, 2019, electronic

 surveillance showed that JOHNSON and the 2013 Chrysler minivan left Kansas City and traveled
                 -                                                                     .
to the Decatur, Illinois area. Approximately 10:30 pip. th_at night, covert camera footage showed

_the Chrysler minivan enter the NWMS facility. Minutes later, the subject vehicle pulled into the

NWMS facility and parked directly next to· Unit #Fl9. The subject. vehicle had two male

occupants. The passenger had the same physical characteristics as JOHNSON. The passenger,

believed to be JOHNSON, unlocked Unit #Fl 9 then both o.ccupants went to the rear of the subject

vehicle, removed at least seven large bags and placed the bags inside storage Unit #Fl 9. A female,

possibly from the Chrysler minivan, walked up and sat in the passenger seat of the subject vehicle.

Camera footage then showed the subject vehicle at 3808 Eagle Claw where the two occupants
Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 18 of 19 PageID #: 18




exited and went inside the residence. Precision location information from JOHNSON's cellular

phone indicated JOHNSON was in the vicinity of3808 Eagle Claw.

        47.     Based on the above facts, as well as my own training and experience, I believe that

JOHNSON is distributing controlled substances, collecting/distributing the proceeds of controlled

substance sales, and/or .in a conspiracy to do the same. Based on my training and experience, I

know that individuals who engage in such activities frequently use vehicles registered to them,

and/or family members, and vehicles otherwise available to them, to transport illegal drugs and

conduct meetings with co-conspirators. Based on the above, and my training and experience, I

believe JOHNSON has used, and will use, the subject vehicle in furtherance of his drug

distribution activities.

        48.     Based on surveillance and other information, JOHNSON freguently stays at an

apartment building in Clayton, Missouri within the Eastern District of Missouri which

investigators have identified as 212 S. Meramec in Clayton, Missouri. This apartment building has

an attached parking· garage which has a secured entry gate. To ensure the safety of the executing

officer, and to avoid prematur~ disclosure of the investigation, it is therefore requested that the

court authorize installation, maintenance, and removal of the tracking device during both daytime
            '
and nighttime hours in the parking garage.

       49.      In the event the Court grants this application, there will be periodic monitoring of

the tracking device during both daytime and nighttime hours for a period of 45 days following

installation of the device. The tracking device may produce signals from inside private garages or

other such locations not open to the public or visual surveillance.

       50.      Additionally, given the nature of the investigation described herein, agents do not

believe the investigation will reasonably be concluded in the next 180 days/6 months.   Any safety
 Case: 4:19-mj-00092-DDN Doc. #: 1 Filed: 02/14/19 Page: 19 of 19 PageID #: 19




 concerns undercover agents, witnesses that will not be resolved or mitigated in less than 180 days/6

 months.

           51.       In light of the ongoing natute of the investigation and this.affidavit, I request that

 this affidavit be sealed.

           WHEREFORE, your affiant respectively requests that the Court issue an ?rder authorizing

 law enforcement officials, agents/officers with the DEA and other law enforcement agents and

 technicians acting under the supervision of federal agents, or their authorizedrepresentatives, to

 in~tall   and monitor, maintain, service, repair and ultimately remove a GPS device in or on the .

 "subject' vehicle" for a period offorty-five (45) days following the issuance of the Court's order,

 including.signals produced from inside private garages and otJ,ier locations riot open to the public

 or visual surveillance, and signals produced in the event that the "subject vehicle"           leav~s   the

 Eastern District of Missouri but remains within the United States, and that the notice requirements

 of Rule 41(d) be delayed until further notice of this Court so as not to jeopardize the ongoing

 investigation.


                                                           CHADRAMEY               ··
                                                           Task Force Officer -FBI

· Dated this     /   4~day of February, 2019.



                                                       '~t~
           Sworn to and subscribed before me this



                                                           DAVID D .. NOCE
                                                           UNITED STATES MAGISTRATE JUDGE
                                                           EASTERN DISTRICT OF MISSOURI
